Citation Nr: 1437410	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  07-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1970 to October 1971.  He was not awarded any medals indicative of combat.  
This matter was originally denied by a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran timely appealed, and the issue was denied by the Board of Veterans' Appeals (Board) in July 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the denial and remanded the case back to the Board for additional development in a December 2010 Order.  The case was subsequently remanded by the Board back to the RO for additional development in June 2011, February 2012, and January 2013.  The case was most recently remanded by the Board in January 2013 to provide the Veteran with notice related to PTSD claims involving a personal assault, to obtain the Veteran's complete personnel file, to obtain all VA treatment records since June 2008, and to obtain a psychiatric evaluation with nexus opinion.

A letter was sent to the Veteran by VA later in January 2013 in which information relevant to claims involving a personal assault was provided; the Veteran's personnel file was added to the record in April 2013; treatment reports dated through April 2013 were added to the record; and a VA psychiatric evaluation with nexus opinion was obtained in June 2013 and added to the record.  As the requested actions have been complied with, there has been substantial compliance with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

A copy of the Veteran's records was requested by the Veteran's attorney in August 2013, and a September 2013 letter from the Veteran's attorney requested an additional 30 days after receipt of the record in which to submit additional evidence and/or argument.  The Veteran's records were sent to the Veteran's attorney in May 2014, and a July 10, 2014 letter from the Board to the Veteran's attorney provided an additional 30 days from the date of the letter for the submission of additional evidence and/or argument.  A written submission from the Veteran's attorney was received by the Board on August 11, 2014.



FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

2.  The competent evidence of record does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

3.  The Veteran does not have an acquired psychiatric disorder that is causally related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in July 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in an August 2006 letter of the factors for consideration in the assignment of a disability rating and effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the July 2005 letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA medical examination with nexus opinion was obtained in June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA examination report obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files and examination of the Veteran.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, which he contends was incurred in or the result of service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying
sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of a psychiatric disorder, including on separation medical evaluation in October 1971.  The Veteran was seen in May 1971 at the Naval hospital in Bremerton, Washington for a laceration of the forehead; he reported at the time that he did not remember what happened.  According to a September 1971 Memorandum, a mental status examination was within normal limits.  Personnel records show several unauthorized absences in 1971.  It was recommended by the Officer in Charge at the Naval Administrative Command in October 1971 that the Veteran be separated from the naval service with a general discharge by reason of unfitness; the primary reason for processing was in-service use of marijuana, LSD, hashish, and restricted drugs.  A scar on the right side of the Veteran's scalp was the only abnormality noted on separation medical examination in October 1971.
It was noted in the Veteran's service personnel records that he had been arrested in November 1965 for attempted breaking and entering.  He was placed in Bethany Children's Home in February 1966 and then placed in various camps for boys in various parts of Minnesota until July 1968.  He was released from parole in January 1970.  

Private treatment reports dated from April to July 1972 reveal that the Veteran was seen in the emergency room in April 1972 after he passed out.  It was noted that he had had three episodes of blacking out.  The first episode was in April 1971, when he spun in a circle and went through a window in Bremerton, Washington, cutting his right temple.  The second episode was in November 1971, when he passed out after drinking and was in jail overnight.  The diagnosis in April 1972 was laceration, possible convulsive disorder.  He was seen in June 1972 after an apparent grand mal seizure.  X-rays of the skull were negative.  The final diagnosis in July 1972 was probable convulsive disorder.  

The Veteran was hospitalized at a VA facility in July and August 1972 for a history of blackouts since May 1971.  It was noted that a psychological evaluation found the Veteran to have a sociopathic personality, exhibited since childhood with thievery, reported jail sentences, frequent AWOL's, drug and alcohol abuse, and brawls.  The diagnosis was sociopathic personality.

Private treatment reports dated from 1972 to 1975 reveal that the Veteran was hit in the face in a fight in September 1972.  He was hospitalized after being mugged in September 1975.  It was noted in December 1975 that he had taken a drug overdose.  The impressions were acute drug overdose, history of seizure disorder, and psychopathic personality disorder.

When evaluated by the Minnesota Social Security Disability Determination Services in October 2003, the diagnoses included adjustment disorder with depression and anxiety, chronic; history of alcohol abuse, in remission; and history of self-reported PTSD.

A January 2005 decision of the Social Security Administration (SSA) granted entitlement to disability benefits, effective in March 2002, for multiple disabilities, including adjustment disorder, depression, and anxiety-related disorder.

According to a March 2005 report from a physician with the International Falls Clinic, the Veteran had a problem with depression and PTSD from the Vietnam War, which was brought to light by a psychological evaluation during the SSA determination.

VA treatment reports in February 2006 reveal that the Veteran contended that his depression began in service; the diagnoses were MDD, recurrent, severe; PTSD; and alcohol abuse.

Also on file is a March 2006 statement from M.J., the Veteran's wife, on his psychiatric symptomatology.

Added to the file in September 2007 is a report on the history of typhoons in the Philippines.

According to a September 2007 statement from a VA physician, the Veteran met all the criteria for a diagnosis of PTSD.  Criterion A was met because the Veteran said that he was in danger "quite a bit" while serving as a gunner's mate and fire control technician in the Gulf of Tonkin, which involved "search and rescue" duties.  He had to deal with the injured and dead frequently.  He also had to deal with the aftermath of a typhoon in the Philippines, which included tending to a dead child.  Criterion B was met because the Veteran had nightmares every night of being chased and intrusive thoughts of his actions in service, which interfered with concentration and sleep.  Criterion C was met because he had been married four times, he did not believe he was able to form deep emotional attachments to others, he avoided news and television programs that reminded him of service, and he drank alcohol to avoid his intrusive and racing thoughts.  Criterion D was met because the Veteran had a significant problem with anger, was easily startled, and had problems sleeping.  Criterion E was met because his symptoms had been evident for over 35 years.  Criterion F was met because these symptoms caused significant impairment in the Veteran's social and occupational functioning.

Also on file is an October 2007 Memorandum involving a formal finding of a lack of information required to corroborate stressors associated with a claim for service connected for PTSD.

According to a December 2007 statement from P.J.D., a friend of the Veteran, the Veteran overdosed in December 1975.

The diagnosis on a private treatment report dated in July 2008 was prolonged PTSD.

VA treatment reports dated from December 2008 through April 2013 reveal continued psychiatric treatment.  PTSD was diagnosed on multiple occasions, with some diagnoses of PTSD secondary to service.

According to a Command History for the USS BON HOMME RICHARD, which was received by VA in October 2011 from the Defense Personnel Records Information Retrieval System, the deck logs do not document the typhoon incidents as described by the Veteran.  Although the ship departed San Diego for the Western Pacific on April 2, 1970, and made a Port-of-Call in Subic Bay, Republic of the Philippines, later in April 1970, the ship conducted periods of Special Operations in the northern Gulf of Tonkin off the coast of North Vietnam during periods from May through October 1970, including from October 1-22, 1970.  The only search and rescue operation reported in October 1970 for the USS BON HOMME RICHARD was on October 29, while underway from Subic Bay to San Diego, when the ship commenced search and rescue operations for the crew of the SS BRIGHT MOON, a 3000 ton Chinese cargo ship with 34 crewmen aboard.  After less than an hour, the ship ceased search and rescue operations and continued to San Diego via Pearl Harbor from October 29 to 31, 1970.  It was also noted that the 1970 Annual Typhoon Report submitted by the Joint Typhoon Warning Center, Guam, reported that Typhoon Joan, which was the largest typhoon in 1970 and caused 575 deaths and left 80,000 people homeless in the Philippines, occurred during the period from October 14-18, 1970.  Typhoon Kate, which occurred from October 14-25, 1970 and was described as small but concentrated, destroyed 5000 homes in the Philippines.

Deck logs of the USS BON HOMME RICHARD for October 1970, which were added to the record in April 2012, refer to the search and rescue operation for the SS BRIGHT MOON on October 29 but do not refer to any effort to help victims of a typhoon while the ship was in Subic Bay.

An additional opinion was obtained in June 2013 from a VA psychologist, who diagnosed a depressive disorder and alcohol abuse.  It was concluded, after review of the claims files, that it is less likely as not that the Veteran's depressive disorder is related to or caused by his reported military stressors.  It was considered most likely that the Veteran's depression is a byproduct of the negative consequences of an underlying personality disorder and long history of substance abuse.  The Veteran's subjective history was considered highly unreliable, as he misrepresented and/or minimized certain aspects of his history.  Although he told the examiner that he had a good childhood and denied a pre-military history of legal/behavioral problems, the examiner pointed out that the Veteran made a statement in service that he had been arrested prior to service for breaking and entering and had been sent to a correctional facility and then to a children's home.  

The VA examiner noted in June 2013 that the Veteran's initial stressor was of being chased and had rocks thrown at him by protesters in San Diego, California and Bremerton, Washington, at which time he was thrown through a plate glass window.  This stressor was considered inconsistent with the relevant treatment records, in which he did not indicate that he was chased or assaulted; and it was noted that the medical opinion was that his injury was likely due to a seizure.  This stressor was considered inadequate to support a diagnosis of PTSD.  The second stressor was related to a rescue and recovery effort the Veteran said he was a part of in the aftermath of a typhoon in the Philippines in October 1970, in which he saw a lot of death and destruction.  This stressor was considered adequate to support a diagnosis of PTSD.  The third stressor was being assaulted in the barracks "by a bunch of blacks" who wanted money.  He said that they pushed him around but did not beat him up.  This stressor was considered inadequate to support a diagnosis of PTSD.  The examiner concluded that, with respect to the stressor of a rescue and recovery operation in the aftermath of a typhoon in the Philippines in October 1970, while Criteria A and B were met, Criteria C and D were not met because there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and no persistent symptoms of increased arousal.  

The Veteran's service personnel records do not show that he received medals or decorations which verify combat.  Further, the Veteran has not made any specific assertions that he has PTSD as a result of engaging in combat.  His military occupational specialty was stock clerk.  As there is no evidence that the Veteran engaged in combat, service connection for PTSD requires credible supporting evidence that a claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

VA records in the Veteran's claims file contain a diagnosis of PTSD.  The Board notes, however, that a diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred. 

The Board observes that if a claimed stressor relates to combat, service department evidence that the Veteran engaged in combat, or received certain personal awards normally associated with combat, will be accepted (in the absence of evidence to the contrary) as conclusive evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If, however, the VA determines that the Veteran did not engage in combat with the enemy, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

In statements received in March 2006, the Veteran noted the following PTSD stressors: being screamed at while throwing ammunition overboard; being verbally and physically assaulted by three fellow sailors and forced to give them money; seeing a dead baby in a garbage dump while on a clean-up crew following a typhoon; being assaulted (twice) by war protestors; attempting suicide in his hotel room after encountering college campus war protestors; and being beaten by fellow soldiers while being in transit. 

The Veteran's main stressor in this case pertains to seeing a dead child by the side of the road while performing typhoon relief work in the Philippines.  The September 2007 VA psychiatrist essentially noted this stressor as supporting the Veteran's PTSD diagnosis. 

While the question of whether a proven stressor is sufficient to support a diagnosis of PTSD is a medical question, the question of whether an alleged stressor actually occurred is a question for VA adjudicators.  Cohen.  Further, the matter of whether there is credible supporting evidence of a Veteran's account of a stressor is a question of fact and credibility to be determined by the Board. 

While the Veteran has indicated that he participated in typhoon relief work during service, his service personnel records do not note any such activity, and there is no indication that the Veteran's unit received any such award or citation indicating such an undertaking.  The Veteran has submitted materials indicating that typhoons hit the Philippines in 1970, and he has highlighted two of the typhoons that hit the Philippines in October 1970.  On the PTSD stressor statements received in March 2006, the Veteran indicated that he was in transit at the time that he performed the asserted typhoon relief work.  A review of his personnel records, however, reveals that he had been assigned to the USS BON HOMME RICHARD beginning September 13, 1970.  There is no indication that the Veteran was in transit status at any time in October 1970, and this fact goes to the Veteran's credibility concerning this stressor.  Interestingly, a document submitted in support of the Veteran's claim, a report from the Naval Historical Center, while indicating that on October 25, 1970, Marine and Navy personnel aided in typhoon relief, made no mention of any participation by personnel from the USS BON HOMME RICHARD. 

Although it was contended on behalf of the Veteran in August 2014 that the absence of an award of the Humanitarian Service Medal to the USS BON HOMME RICHARD does not preclude the Veteran's claim that one of his stressors is his participation in typhoon clean-up operations in the Philippines in October 1970, the Board would note that additional relevant evidence on file also does not support this stressor contention.  In fact, both the Command History and the deck logs for the USS BON HOMME RICHARD for October 1970 do not contain any evidence that the ship was involved in search and rescue operations during a typhoon in the Philippines in October 1970.  The only reference to search and rescue operations is an entry in the deck logs for October 29, 1970, in which the USS BON HOMME RICHARD participated in a search and rescue operation involving a Chinese cargo ship.  Based on the above, the Board finds that the Veteran's claim of a stressor related to search and rescue operations in the Philippines in October 1970 is not credible.

As for the Veteran's other asserted stressors, none of them have been verified.  A lay statement was received in March 2006 from M.J., the Veteran's wife, but her statement dealt primarily with the Veteran's psychiatric symptoms and did not discuss the asserted stressors.  Also, in a statement received in April 2008, the Veteran stated that there was no civilian records documentation in existence, either medical or law enforcement, pertaining to treatment (such as his purported suicide attempts) he received during and after his active military service. 

In a statement received in September 2007 the Veteran's representative at the time indicated that the Veteran was claiming a stressor of "a personal assault aboard ship."  The September 2007 letter points to the Veteran's many incidents of AWOL, as well as failed suicide attempts, as evidence that the Veteran's personal behavior had changed as a result of the claimed assault.  The Board observes that while the Veteran noted (in the March 2006 stressor statements) that he had been assaulted during service, he never, at that time, claimed any onboard assault.  As such, the Board finds that the assault noted in September 2007 is different than those mentioned in the March 2006 statements.  At any rate, the Veteran has provided no details or information concerning the alleged assault, and, as for the Veteran's service personnel records, there is no indication that the Veteran underwent any behavior or performance related changes subsequent to any of the asserted assaults.  

In this regard, the Board observes that the entries in the Veteran's Enlisted Performance Record appear to be about the same for the first period noted (March 1971) and the last period noted (October 1971).  Professional Performance, Military Appearance, and Adaptability are 3.6 in March and October 1971 and Military Behavior goes from a 3.0 in March 1971 to 2.93 in October 1971.  Most importantly, no health professional has linked the Veteran's PTSD to any of the asserted assaults, including an onboard assault.  The Board also finds that the timing of the allegation concerning the onboard assault does not weigh in the Veteran's favor. 

The lack of sufficiently credible supporting evidence of a claimed stressor is the determinative factor in this case.  In short, all of the requirements for service connection for PTSD have not been fulfilled, and, consequently, entitlement to service connection for PTSD is not established. 

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  

However, the record does not indicate that his military service experiences are encompassed within the new regulation, as his stressors do not involve hostile military or terrorist activity.  For purposes of the revised provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The evidence also does not show that service connection for an acquired psychiatric disorder other than PTSD is warranted.  The initial diagnosis of an acquired psychiatric disorder other than PTSD is not until October 2003, approximately 32 years after discharge, when an adjustment disorder with depression and anxiety was diagnosed.  Although a VA examiner diagnosed a depressive disorder in June 2013, it was concluded that this disorder was less likely as not related to service because it was considered more likely a byproduct of the Veteran's underlying personality disorder and long history of substance abuse.

The lay statements on file have been taken into consideration in this case.  The Veteran is competent to report his subjective psychiatric symptoms and the Veteran's wife is competent to report her observations of the Veteran's behavior.  However, the Board finds that the Veteran and his wife, who do not have any medical training, are not competent to opine as to whether he currently has an acquired psychiatric disability due to service, because the diagnosis of a psychiatric disability and the determination of etiology require medical expertise to determine.  Moreover, as noted above, the statement from the Veteran's wife does not discuss a link between the Veteran's psychiatric disability and service.

Although it was contended on behalf of the Veteran in August 2014 that the June 2013 VA evaluation is inadequate because it fails to explain why the prior diagnoses of PTSD due to service are in error, the Board finds the June 2013 report to be adequate for VA purposes, as the examiner's opinion is based on an in-person interview of the Veteran and a review of the record; and the opinion contains a rationale based on the evidence of record.  With respect to the diagnoses of PTSD, the only medical evaluation on file that contains a rationale based on the criteria for PTSD is the September 2007 VA opinion.  However, this opinion finds the Veteran's claim involving rescue work during a typhoon in the Philippines in October 1970 to be a credible stressor even though, as discussed above, there is no credible evidence to support this stressor.

Because all of the requirements for service connection are not shown, the Veteran does not have an acquired psychiatric disorder, including PTSD, due to service.  Consequently, the Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


